ROSS, Circuit Judge
(concurring). According to the record, Mc-Murtry undoubtedly, in my opinion, committed.a gross fraud upon those designated as the New York locators, but not against the United States. Under its laws every citizen, and every person who has declared his intention to become a citizen, is invited to explore, locate, and develop its mineral land. Therefore McMurtry was clearly authorized to ask the New York parties to become locators, and they were clearly authorized and justified in appointing him their attorney in fact to seek and locate the land in question. It is thoroughly settled *521that such land can he legally located under the statute governing placer claims, not exceeding 20 acres each, and, indeed, that it can only be located thereunder; and it is also well settled that such locations may be legally made by an association of persons, that is to say, that eight competent locators may together locate 160 acres, and that so far Congress has never fixed any limit to the number of locations that may be made by the same person or persons — its policy having always been to encourage the exploration of the public lands and the discovery and development of such mineral as may be found in them. Consolidated Mut. Oil Co. v. United States. 245 Fed. 521, 522, 523, 157 C. C. A. 633. The location of the land in question by the New York parties, through McMurtry as their attorney in fact, was therefore entirely authorized and legal, and his subsequent manipulation of the property, by which he seems to have greatly profited, and to have turned over to each of his principals only $520 in cash and 1,000 shares of oil stock as their share of the venture, while a gross fraud on them, is no concern of the government as I view it.